Citation Nr: 0001369	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  94-37 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded by the Board in 
March 1997.  While the case was in remand status, 
jurisdiction over the claim was transferred to the RO in 
Detroit, Michigan, in March 1999.  The case was returned to 
the Board in November 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's alcohol and substance abuse is primary in 
nature and is the result of his own willful misconduct.

3.  The veteran's psychiatric disability, to include organic 
brain disorder, is productive of no more than moderately 
large social and industrial impairment, with symptoms of 
depression, paranoid delusions, sleep impairment, and 
irritability, but with no evidence of deterioration in 
memory, impaired judgment, significant speech abnormalities 
or a thought disorder.

4.  The veteran has hepatitis without evidence of liver 
damage or associated fatigue, anxiety, mental depression or 
gastrointestinal disturbances.

5.  The veteran's spine disability is manifested by low back 
pain without any objectively demonstrated pathology and by 
degenerative disc disease of the cervical spine without any 
objectively demonstrated functional impairment.

6.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.15, 4.17 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that, following the Board's March 
1997 remand, the Chicago RO attempted to contact the veteran 
in September 1997 at the last address supplied by the 
veteran, but that the RO's correspondence was returned as 
undeliverable, as the veteran had moved without leaving a 
forwarding address.  The Chicago RO, based on information 
apparently supplied by the veteran to the VA Medical Center 
(VAMC) in Chicago, Illinois, thereafter resent the 
correspondence in October 1997 to an address in Detroit, 
Michigan; the correspondence was not returned as 
undeliverable.  The record reflects that the veteran 
thereafter failed to report for VA examinations scheduled in 
May 1999 at the Detroit, Michigan VAMC.  While the VA medical 
center letter to the veteran identifying the precise date, 
time and location of his scheduled examinations is not on 
file, the medical center indicated that such a letter, as 
well as follow up correspondence, had been sent to the 
Detroit address on file with VA.  In addition, the veteran's 
failure to report for examination was noted in a July 1999 
Supplemental Statement of the Case (SSOC); there is no 
indication that the SSOC was returned as undeliverable.  
Thereafter, the veteran did not claim that he did not receive 
notice of the examination nor did he express his willingness 
to report for an examination.

In Wood v. Derwinski, 1 Vet. App. 190 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Id . at 193.  
Since the veteran has prevented full development of his claim 
by failing to appear, without good cause, for his VA 
disability examinations scheduled in connection with the 
Board's March 1997 remand, the Board can only address the 
evidence currently of record. 

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991); 38 C.F.R. § 3.342 (1999).  Permanent 
and total disability will be held to exist where the person 
is unemployable as a result of disability reasonably certain 
to last throughout the remainder of the person's life.  
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (1995).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
requires rating and then combining each disability rating 
pursuant to 38 C.F.R. § 4.25 (1999) to determine whether the 
veteran holds a combined 100 percent evaluation for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (1999).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes by showing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17 (1999).  However, if there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.  38 C.F.R. §§ 4.16(a), 4.17 (1999).

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1999).

In denying entitlement to nonservice-connected pension 
benefits, the RO assigned a 10 percent rating for the 
veteran's psychiatric disability, to include organic brain 
syndrome; a 10 percent rating for hepatitis and pancreatitis; 
a noncompensable rating for skin disability; and a 
noncompensable rating for back disability.  The RO considered 
the veteran's substance abuse to be the result of willful 
misconduct and accordingly did not rate that disability.  The 
combined rating for the veteran's nonservice-connected 
disabilities was calculated to be 20 percent. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the history 
of the veteran's disorders.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the recent evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

I.  

A.  Alcohol and drug abuse

Disability pension is not payable for any condition due to 
the veteran's own willful misconduct.  38 C.F.R. § 3.301(b).  
The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous  substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability  or death, such 
disability or death will be considered the result of the  
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

Service medical records show that the veteran was evaluated 
for possible drug use, although no evidence of such use was 
found.

VA treatment records for the veteran for 1989 to May 1993 
show a long history of alcohol and drug use.  The reports 
also show treatment for psychiatric disability, although none 
of the treatment reports suggests that such disability caused 
or chronically worsened the veteran's alcohol or substance 
abuse.  The veteran reported that he had a history of 
unemployment secondary to his alcohol abuse.
 
On file is the report of an August 1993 VA examination, at 
which time the veteran reported that he continued to use 
alcohol and street drugs.  Following evaluation of the 
veteran, the examiner diagnosed multiple substance abuse with 
secondary organic brain syndrome.  The examiner concluded 
that the veteran was totally disabled by his substance abuse, 
and was not competent to handle his own financial affairs.

After careful review of the record, and in light of the 
absence of any medical evidence to the contrary, the Board 
concludes that the veteran's alcohol and substance abuse is 
primary in nature and is thus a product of willful 
misconduct.  As such, it may not be considered in determining 
whether the veteran is permanently and totally disabled for 
pension purposes.  38 C.F.R. § 3.301(b), (c).

B.  Psychiatric disability, to include organic brain syndrome

While primary alcohol and drug abuse is considered to be the 
product of willful misconduct, organic diseases and 
disabilities which are a secondary result of the  chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, or which are a secondary result of the chronic use 
of drugs and infections coinciding  with the injection of 
drugs, will not be considered of willful misconduct origin.  
38 C.F.R. § 3.301(c)(2), (3).

Factual background

On file are VA treatment records of the veteran for 1989 to 
May 1993 which show complaints of depression, sleep 
difficulty, irritability, problems with concentration and 
memory, and feelings of guilt, worthlessness, hopelessness 
and helplessness.  The veteran reported that he was 
unemployed and, at times, homeless.  On mental status 
examination, the veteran presented as casually dressed with 
good hygiene and grooming.  He was alert, oriented and 
cooperative, but exhibited a depressed mood and flat to 
constricted affect.  He was occasionally avolitional but his 
speech was essentially normal.  He denied any suicidal or 
homicidal ideation, as well as visual hallucinations, but 
admitted to rare auditory hallucinations and to paranoid 
delusions.  However, psychotic features were largely absent 
and there was no evidence of a thought disorder.  He was 
described as isolative, although he did interact with his 
girlfriend.  His insight and judgment were considered fair, 
and his psychiatric symptoms were noted to improve with 
medication.  Pertinent diagnoses included dysthymia, major 
depression with psychotic features, and dependent personality 
traits.  The veteran was assigned Global Assessment of 
Functioning (GAF) scores ranging from 65 to 70. 

The veteran was afforded a VA examination in August 1993, at 
which time he reported that he was on medication for 
depression.  He indicated that he lived with his girlfriend 
and three children and that he attended church, although he 
denied seeing any friends.  On mental status examination the 
veteran was casually but neatly dressed and oriented.  He was 
cooperative but exhibited very little eye contact.  His 
stream of speech was disorganized, very hesitant, and slow, 
with very little spontaneity or productivity, and his 
thinking was slowed down.  However, he exhibited no 
bizarreness or motor abnormalities.  His affect was limited.  
There was no evidence of perceptual disturbance and his 
sensorium was reasonably clear; his memory was intact.  The 
veteran was diagnosed with organic brain syndrome, secondary 
to alcohol and substance abuse, manifested by marked slowing 
of all cognitive processes.  The examiner concluded that the 
veteran was totally disabled by his substance abuse, and was 
not competent to handle his own financial affairs.

Analysis

The RO evaluated the veteran's psychiatric disability, to 
include organic brain syndrome, as 10 percent disabling under 
DC 9326.  The Board notes that effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52695 (1996).  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating psychiatric disability are codified 
at 38 C.F.R. § 4.130 (1999).  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in making 
its rating decision of December 1993.  The March 1994 
Statement of the Case referred to the regulations then in 
effect.  The  RO subsequently issued a supplemental statement 
of the case in July 1999 which considered the veteran's claim 
under the new schedular criteria.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993), and in light of Karnas, the Board will proceed to 
analyze the veteran's disability under both sets of criteria 
to determine if one is more favorable to the veteran.

Under the old criteria found at 38 C.F.R. § 4.132, Diagnostic 
Code 9325, dementia that is substance-induced warrants a 10 
percent rating for mild impairment of social and industrial 
adaptability.  A 30 percent rating is warranted for definite 
impairment of social and industrial adaptability and a 50 
percent rating is appropriate for considerable impairment of 
social and industrial adaptability.  A 70 percent rating is 
warranted for severe impairment of social and industrial 
adaptability and a 100 percent rating is warranted for 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  The basic syndrome of 
organic mental disorder may be the only mental disturbance 
present or it may appear with related "psychotic" 
manifestations.  An organic mental disorder with or without 
such qualifying phrase will be rated according to the general 
rating formula for organic mental disorders, assigning a 
rating which reflects the entire psychiatric picture.  
38 C.F.R. § 4.132, Diagnostic Code 9325 and notes (1), (2) 
(1996).
 
In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent  periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

Review of the record reflects that the veteran experiences 
depression, sleep difficulty, paranoid delusions, 
irritability and some impairment of cognitive functioning 
associated with his psychiatric disability.  The Board 
therefore concludes that a 30 percent rating for psychiatric 
disability is appropriate.  However, the Board concludes that 
a rating greater than 30 percent is not warranted.

In this regard, while the veteran experiences depression and 
irritability, he notably has consistently denied any suicidal 
or homicidal ideation, and there is otherwise no evidence on 
file of violent behavior.  Moreover, while the veteran 
clearly exhibits some cognitive slowness, the August 1993 VA 
examiner concluded that the veteran nevertheless exhibits no 
impairment of memory and described the veteran's insight and 
judgment as fair.  In addition, while the veteran exhibits 
some avolitional tendencies and an occasional flat affect, 
and while his speech was disorganized on examination, the 
veteran nevertheless was consistently alert, oriented and 
cooperative on evaluation, and in fact actively sought to 
participate in a "PRIDE" program through VA.  Moreover, 
while the veteran admitted to auditory hallucinations and 
paranoid delusions, his hallucinations occurred rarely, no 
evidence of a thought disorder was identified on multiple 
evaluations, and the veteran's psychiatric symptoms in fact 
improved with medication.  

The Board notes that the veteran has been unemployed since at 
least 1992 and that he tends to isolate himself.  
Nevertheless, his unemployability was attributed on 
examination solely to his alcohol and substance abuse, and 
not to his psychiatric disability.  Moreover, the record 
reflects that the veteran continues to maintain relationships 
with his girlfriend and with her children.

Accordingly, the Board concludes that there is no basis under 
either the new or the old criteria upon which to assign a 
rating greater than 30 percent for psychiatric disability, to 
include organic brain disorder. 

C.  Hepatitis and pancreatitis.

On file are VA treatment records of the veteran for 1989 to 
May 1993 which show that he was diagnosed with active 
hepatitis after laboratory testing disclosed a reactive 
hepatitis C virus antibody, and following a liver biopsy 
showing active hepatitis.  The treatment reports show that 
the veteran's serum glutamic oxaloacetic transaminase (SGOT) 
levels were occasionally abnormal on liver function tests, 
although the record reflects that the SGOT levels stabilized 
with Interferon injections; the liver function tests were 
otherwise unremarkable, although the records indicate that 
the veteran was inconsistently compliant with his injections.  
The treatment records are otherwise negative for any 
complaints associated with his liver disability, other than 
stomach problems secondary to the use of Interferon.  
Physical examination disclosed muddy sclerae, but the veteran 
was anicteric with no evidence of encephalopathy.  His liver 
edge was palpable on deep inspiration, with mild tenderness.  
Abdominal ultrasound showed a liver homogeneous echo pattern; 
the left lobe of the liver was prominent, but the biliary 
canals, hepatic vein, and portal vein were not dilated.  The 
pancreas was normal.

The veteran was afforded a VA examination in August 1993.  At 
that time, he reported a history of Hepatitis C and 
pancreatitis and exhibited tenderness of his right upper 
quadrant on physical examination.  Examination of the 
endocrine system was normal, except for the liver and 
pancreas.  The examiner diagnosed the veteran with Hepatitis 
C and pancreatitis.

The RO evaluated the veteran's hepatitis and pancreatitis as 
10 percent disabling under DCs 7345 and 7347.  Ratings under 
diagnostic codes 7345 to 7348 inclusive will not be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1999).  

Diagnostic Code 7345 provides that a 10 percent evaluation is 
warranted for infectious hepatitis with demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation is warranted for moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1999).

A 10 percent evaluation is warranted for pancreatitis with at 
least one recurring attack of typical severe abdominal pain 
in the past year.  A 30 percent evaluation is warranted for 
moderately severe pancreatitis, with at least 4-7 typical 
attacks of abdominal pain per year with good remission 
between attacks.  Abdominal pain in this condition must be 
confirmed as resulting from pancreatitis by appropriate 
laboratory and clinical studies.  38 C.F.R. § 4.114, 
Diagnostic Code 7347 and Note 1 (1999).

Although the veteran was diagnosed on VA examination with 
pancreatitis, this was notably based on history supplied by 
the veteran, and there is no medical evidence suggesting that 
the veteran's gastric complaints were attributable to 
pancreatitis.  Moreover, although the veteran clearly has 
hepatitis, and while his SGOT levels have fluctuated, his 
liver function tests have been described as stable, and there 
is otherwise no evidence of more than mild, if any, liver 
damage associated with his disability.  In addition, while 
the veteran complained on several occasions of gastric 
distress, his symptoms were notably attributed to the use of 
Interferon, and not to his underlying hepatitis.  Moreover, 
there is no medical evidence on file linking any psychiatric 
symptoms of the veteran to his hepatitis.  There therefore is 
no basis for the assignment of a rating greater than 10 
percent for the veteran's hepatitis or pancreatitis.

D.  Skin disability

VA treatment records of the veteran for 1989 to May 1993 
disclose isolated complaints of a pruritic rash on the 
veteran's back, arms and neck; he reported experiencing 
difficulty sleeping due to itchiness.  Physical examination 
showed the presence of small areas of tinea versicolor 
lesions on the arms, back and chest.  The lesions improved 
with medication.

On VA examination in August 1993, physical examination of the 
veteran's skin was normal. 

The RO rated the veteran's skin disability as noncompensably 
disabling under Diagnostic Code 7814.  That code in turn 
provides that the code for eczema is for application, 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7814 (1999).

A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).

The medical evidence on file shows that the veteran's skin 
disability affects nonexposed, nonextensive areas, without 
evidence of exfoliation or exudation.  Moreover, while the 
veteran complains of itching associated with his disability, 
there is no indication that the itching is constant or more 
than minor in nature, and the August 1993 examiner found no 
evidence of any skin abnormalities.  Accordingly, there is no 
basis for the assignment of a compensable rating for skin 
disability.

E.  Back and neck disabilities

VA treatment records of the veteran for 1989 to May 1993 show 
complaints of intermittent back pain confirmed on physical 
examination; he reported using medications for the relief of 
his pain.  X-ray studies of the lumbosacral spine were 
unremarkable, but X-ray studies of the cervical spine showed 
mild degenerative disc disease at C4-5.

The veteran was afforded a VA examination in August 1993, at 
which time he reported using medication for back pain.  On 
physical examination, the veteran exhibited normal posture 
and gait, and examination of his musculoskeletal system was 
within normal limits.

The RO assigned the veteran a noncompensable rating under 
5295 for his back disability.  Under that code, a 
noncompensable rating is warranted for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is appropriate for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending with unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.
 
A 10 percent evaluation is warranted for slight limitation of 
cervical spine motion.  A 20 percent evaluation is warranted 
for moderate limitation of cervical spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1999).  

A 10 percent evaluation is warranted for slight limitation of 
lumbar spine motion and a 20 percent evaluation is warranted 
for moderate limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic code 5292. 

Review of the record discloses the presence of objective 
evidence of low back pain, although no underlying pathology 
supporting the veteran's symptoms has been identified.  
Accordingly, a 10 percent evaluation is warranted for his 
disability.  The Board notes, however, that an evaluation 
greater than 10 percent is not warranted in light of the 
absence of any evidence of underlying pathology, neurological 
impairment, or any limitation of lumbar spine motion.  As 
explained previously, the veteran failed to report for a VA 
examination of his disabilities, and the Board must therefore 
evaluate the veteran's disability based on the evidence of 
record.  Moreover, although the veteran has degenerative disc 
disease of the cervical spine, the medical evidence on file 
is notably negative for any evidence of associated pain, and 
there is otherwise no medical evidence of limitation of 
cervical spine motion or other functional impairment 
associated with his cervical spine.  Accordingly, a 
compensable evaluation is not warranted for the veteran's 
neck disability. 

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40 (1999), 
or based on weakness, fatigability or incoordination pursuant 
to 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board notes, however, that functional 
impairment caused by pain is specifically contemplated by the 
diagnostic code relating to lumbosacral strain, and there is 
no evidence that the veteran's range of lumbar or cervical 
motion is limited, or that he exhibits any weakness, 
incoordination or fatigability associated with his lumbar or 
cervical spines.  As discussed previously, the veteran failed 
to report for VA examinations scheduled for the purpose of 
evaluating the veteran's disability.  Accordingly, the Board 
finds that an evaluation in excess of 10 percent evaluation 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted. 




F.  Miscellaneous

In making these determinations, the Board has afforded the 
veteran every possible reasonable benefit of the doubt, as it 
is required to do.  38 U.S.C.A. § 5107(b) (West 1991);  38 
C.F.R. § 3.102, 4.3 (1999).  Assuming, without conceding, 
that each of the veteran's nonservice-connected disabilities 
is permanent in accordance with 38 C.F.R. § 4.17, the 
veteran's disabilities are objectively determined not to be 
representative of a total, 100 percent schedular evaluation, 
given that they combine only to 40 percent, in accordance 
with 38 C.F.R. § 4.25.  Accordingly, on the basis of the 
objective "average person" standard of review, a permanent 
and total disability evaluation is not warranted.

II.

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. §§ 4.16(a) and 4.17.  As the veteran has more 
than one disability, he is required to have at least one 
disability rated as at least 40 percent disabling in order to 
meet the threshold requirement of Section 4.16(a).  In this 
case, the veteran's psychiatric disability, to include 
organic brain syndrome, is rated at 30 percent; there is no 
other higher-rated disability.  In addition, the total 
combined rating of all of the veteran's nonservice-connected 
disabilities is 40 percent.  See 38 C.F.R. §§ 4.16(a), 4.25 
(1999).

III.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2) (1999).  
The Board notes that in his May 1993 application for pension 
benefits, the veteran reported that he was born in February 
1951 and that he last worked in 1992.  He reported that he 
had completed a general equivalency diploma and one year of 
college.  While the veteran reported that he last worked in 
1992, treatment records indicate that the veteran in fact 
started employment in a "PRIDE" program in 1993, although 
he declined to participate in occupational therapy.  
Moreover, the veteran himself has attributed his history of 
unemployment to his substance abuse and the August 1993 VA 
examiner concluded that the veteran in fact was totally 
disabled because of his alcohol and substance abuse; the 
examiner did not implicate any other disability.  
Accordingly, the Board must conclude that even with 
consideration of the above subjective factors, the veteran's 
cognizable disabilities are not sufficient to render him 
unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

